Title: Circular to the New Jersey Magistrates, 7 January 1780
From: Washington, George
To: New Jersey Magistrates


          
            Gentlemen.
            Head Quarters Morristown 7th Jany 1780
          
          The present situation of the army with respect to provisions is the most distressing of any we have experienced since the beginning of the war. For a fortnight past the troops, both officers and men, have been almost perishing for want. They have been alternately without bread or meat; the whole time with a very scanty allowance of either, and frequently destitute of both. They have borne their sufferings with a patience that merits the approbation, and ought to excite the sympathy of their countrymen. But they are now reduced to an extremity no longer to be supported. The distress has in some instances prompted ⟨the⟩

men to commit depr⟨eda⟩tions on the property of the inhabitants, whi⟨ch⟩ at any other period would be punished with examplary severity, but which can now only be lamented as the effect of an unfortunate necessity. This evil would increase, and soon become intolerable were not an instant remedy to be applied.
          The distress we feel is chiefly owing to the early commencement and uncommon rigor of the winter, which have greatly obstructed the transportation of ⟨our⟩ supplies. These causes have obliged us to exhaust all the magazines in the vicinity of camp, and as they continue to operate we shall be unable to derive seasonable sucour from our more distant resources. From present appearances it must be four or five weeks before we can have the benefit of any material supplies beyond the limits of this State, so that unless an extraordinary exertion be made within the State to supply the wants of the army during that space fatal consequences must unavoidably ensue. Your own discernment makes it needless to particularize.
          Influenced by these considerations my duty to the public, and my affection to the virtuous inhabitants of this State (who next to the army would be the most immediate sufferers) have determined me to call upon the respective counties for a proportion of grain and cattle to satisfy the present exigency. The quota of the county to which you belong is 900 hundred Bushels of grain, and one hundred—head of cattle, and which it is indispensible ⟨should⟩ be collected and delivered to Major Pyatt (who will have the honor of presenting you with this) in four—days after the application. If more can be spared, the County will do an essential service by furnishing it.
          I have adopted this mode of application, from a regard to the ease and accommodation of the inhabitants. As you are well acquainted with the circumstances of individuals you will be able to apportion the quantity required to the ability of each, and as I have no doubt you will be convinced of the absolute necessity of the measure, I am persuaded your zeal for the common cause will induce you to exert your utmost influence to procure a cheerful and immediate compliance. In doing this though you may not be authorized by the strict letter of the law, by consulting its spirit (which aims at the relief of the army) in an emergency of so pressing and peculiar a nature, you will merit the acknowlegements of your fellow citizens.
          
          In order that the inhabitants may receive compensation for what they furnish, Major Pyatt—will concert with you a proper place, at the time appointed, and a commissary wi⟨ll⟩ attend to receive them, and give certificates specifying the quantity of each article and the terms of payment. These terms will be (at the option of the owner which he shall declare at the time) either to be paid the present market price, which if pref⟨erred is⟩ to be specified, or the market price at the time of paym⟨ent.⟩ The weight of the cattle to be estimated by the magistrates or any two of them in conjunction with the commissary.
          While I have entire confidence that you will do every thing in your power to give efficacy to this requisition, I have too high an opinion of the patriotism of the p[e]ople of this State and of their attatchment to an army making every sacrifice in defence of their country, to entertain the least apprehension of their not seconding your endeavours. But at the same time I think it my duty to inform you, that should we be disappointed in our hopes, the extremity of the case will compel us to have recourse to a different mode which will be disagreeable to me on every account; on none more than the probability of its having an operation less equal and less convenient to the inhabitants than the one now recommended. I intreat you to be assured, Gentlemen, that I have given you a just representation of our distresses; of the causes; and of the time which must in all likelihood elapse before we can obtain relief, through the ordinary channels. From this you will be sensible that delay or indecision is incompatable with our circumstances. With the greatest respect, I have the honor to be, Gentlemen ⟨Your Most⟩ obt & hble servt
          
            Go: Washington
          
        